Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 8, 2022

                                      No. 04-21-00360-CR

                                   Kevin Jason GONZALES,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR0029
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        After we granted Appellant’s first motion for extension of time to file the brief since his
last substitution of counsel, Appellant’s brief was due on July 5, 2022. See TEX. R. APP. P.
38.6(a). On the extended due date, Appellant filed a motion for extension, requesting an
additional thirty days to file the brief.
       Appellant’s motion is granted; Appellant’s brief is due on August 4, 2022.

       Any further motion for extension of time to file Appellant’s brief is discouraged.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court